United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 6, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60676
                           Summary Calendar


BENJAMIN A IWOTOR

                       Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                       Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A75 355 348
                         --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Benjamin A. Iwotor appeals an order issued by the Board of

Immigration Appeals (“BIA”) that summarily affirmed the decision

of the Immigration Judge (“IJ”).     Iwotor is a native and citizen

of Nigeria who entered the United States in 1988 on a student

visa.     During removal proceedings, the IJ denied Iwotor asylum

and withholding of deportation and granted him voluntary

departure.     On a motion to reopen, the BIA remanded Iwotor’s case

for consideration of an application for adjustment of status.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60676
                                  -2-

The IJ concluded that Iwotor was statutorily ineligible for

adjustment of status because Iwotor did not comply with the order

of voluntary departure.

     Iwotor contends that he should not be penalized with

ineligibility for adjustment of status due to a failure to comply

with an order of voluntary departure because he did not request

voluntary departure, and he did not meet the requirements for a

grant of voluntary departure.    He argues that the IJ gratuitously

and erroneously granted voluntary departure and that he was not

warned of the penalties associated with a failure to comply with

the order of voluntary departure.     Iwotor argues that the BIA’s

order on his motion to reopen must be construed to have some

effect.   He asserts that the denial of the right to have his

application for adjustment of status considered constitutes a

violation of his rights to equal protection and due process.

     We defer to an agency’s interpretation of a federal statute

unless that interpretation violates “‘the unambiguously expressed

intent of Congress.’”     McBride v. INS, 238 F.3d 371, 373-74 (5th

Cir. 2001).   Because the BIA summarily affirmed the IJ’s decision

and thus effectively adopted that decision, we review the IJ’s

decision.   Michael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     We lack jurisdiction to consider Iwotor’s appeal of the IJ’s

grant of voluntary departure.    8 U.S.C. § 1252(a)(2)(B)(i); See

Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997).
                           No. 02-60676
                                -3-

     Under 8 U.S.C. § 1229(c)(d), Iwotor was rendered ineligible

for ten years for relief in the form of an adjustment of status

under 8 U.S.C. § 1255 due to his failure to depart the United

States voluntarily within the time period specified.

     The record demonstrates that Iwotor was warned of the

penalties associated with a failure to comply timely with the

order of voluntary departure.   The BIA’s order stated

specifically that it was not a ruling on the merits of Iwotor’s

application for an adjustment of status.   Iwotor has not shown

exceptional circumstances that excused his failure to comply with

the order of voluntary departure.   See e.g., Alhadji v. Ashcroft,

No. 01-60184 at 8-10 (5th Cir. May 22, 2003).

     Iwotor does not provide support for his position that the

denial of consideration of his application for adjustment of

status constitutes a denial of his rights to due process and

equal protection.   See e.g., City of Cleburne v. Cleburne Living

Center, 473 U.S. 432, 439 (1985).   Iwotor’s ineligibility was

based on statutory grounds; he has not shown that government

action substantially prejudiced him.   Calderon-Ontiveros v. INS,

809 F.2d 1050, 1052 (5th Cir. 1986).

     Accordingly, Iwotor’s petition for review is DENIED.